

Exhibit 10.1


Fiscal Year 2005 Executive Leadership Team Incentive Compensation Plan


This Fiscal Year 2005 Executive Leadership Team Incentive Compensation Plan (the
“Plan”) has been adopted by the Compensation Committee of the Board of Directors
of ICO, Inc. (“ICO” or the “Company”) to provide a method to reward members of
the Executive Leadership Team (“ELT”) for their contribution to achieving the
Company’s performance goals, and to ensure that the ELT members have a financial
stake in the success of the Company’s overall performance. The Plan supersedes
any short-term annual bonus program sponsored by the Company or its Affiliates
with respect to any ELT member.
 
1.
Participants - ELT members, namely:

                
W. Robert Parkey, Jr., ICO, Inc., President and Chief Executive Officer
Jon C. Biro, ICO, Inc. CFO and Treasurer
Steve Barkmann, President, Bayshore Industrial
Derek Bristow, President, ICO Europe
Dario Masutti, President, ICO-Courtenay Australasia
David Phillips, President, ICO Americas
 
2.
Compensation philosophy - The intent of this Plan is to motivate the ELT to meet
or exceed internal budgets, and drive the appropriate team behavior while, at
the same time, putting in place an annual cash bonus plan that is as simple as
possible.



3. High level drivers:
·  FY 2005 EBITDA1 and FY 2005 Return on Invested Capital2 (“ROIC”)
·  Business Unit Performance and “Overall Company Performance”3


4.
FY 2005 bonus payout amounts will be calculated as a percentage of the ELT
member’s annual base salary, as follows:

 

   
Threshold -
80% Target
 
Target
 
Max - 120% Target
CEO and Business Unit Presidents
 
0%
 
30% of base
 
60% of base
CFO
 
0%
 
24% of base
 
48% of base

 

5.
FY 2005 EBITDA shall be used to calculate “Initial Bonus Amounts.” The CEO and
CFO’s FY 2005 bonus payout percentage in #3 above will be based upon Overall
Company Performance. Each Business Unit President’s bonus payout percentage will
be based upon the performance of the business unit he manages.





   
EBITDA − Overall Company
 
EBITDA − Business Units
Threshold
 
80% of EBITDA target - $XXX
 
80% of EBITDA target
         
Target
 
$XXX
 
EBITDA Targets:
XXXXXXXXXXXX
         
Max
 
120% of EBITDA Target = $XXX
 
120% of EBITDA Target



Note: EBITDA Targets included above include bonus expenses payable under this
Plan.



6.
The Initial Bonus Amount calculated as set out above shall be reduced by 20% if
the applicable ROIC targets set forth below are not met. The ROIC targets below
are per the ROIC targets included in the strategic plan rounded to the nearest
½% for XXX and XXX. XXX and XXX ROIC targets have been capped at 25%. Overall
Company targets shall be calculated as the ICO, Inc. consolidated ROIC forecast
included in the strategic plan (XXX%), adjusted down to XXX% to reflect the 25%
cap for XXX and XXX.



ROIC target:
     
XXX
 
XXX%
 
XXX
 
XXX%
 
XXX
 
XXX%
 
XXX
 
XXX%
 
XXX
 
XXX%



For the CEO and CFO only, the overall Company target shall apply for purposes of
this adjustment. For the Business Unit Presidents, only the ROIC for their
regions shall apply. 


7.
The CEO and CFO bonus amounts shall be determined based upon the overall Company
results. Business Unit President Initial Bonus Amounts calculated pursuant to
paragraphs 4 and 5 above shall be reduced by an additional 20% if the overall
company EBITDA Target of $XXX is not achieved.



8.
CEO shall have the discretion to adjust bonus amounts provided for under this
Plan upward by up to 20%, subject to the review and approval of Compensation
Committee of ICO, Inc.’s Board of Directors in regard to any such adjustment.
The purpose of this provision is to allow other qualitative and quantitative
objectives to be taken into account for purposes of determining FY 2005 bonuses.



9.
A Business Unit President will not be entitled to a bonus under this Plan, or
otherwise with respect to FY 2005, if, prior January 1, 2006, (a) he resigns
from employment with the Company, or (b) he is terminated from employment for
“Cause.”4 



10.
For the purpose of this paragraph, the Company shall be deemed to have received
a “Qualified Opinion” if, in connection with its FY 2005 annual audit (relative
to Sarbanes-Oxley 404 compliance), the Company (a) does not receive an
unqualified opinion from PwC regarding Management’s Assessment of the Internal
Control System of the Company, or (b) does not receive an unqualified opinion
from PwC regarding their assessment of the Company’s Internal Control System. If
the Company receives a Qualified Opinion, then the CEO and CFO shall not be
entitled to receive any FY 2005 incentive bonus under this Plan. If the business
unit that a Business Unit President oversees, upon audit by PwC, has a material
weakness or significant deficiency that leads to PwC to provide the Qualified
Opinion, then that Business Unit President shall not be entitled to receive any
FY 2005 incentive bonus under this Plan. Additionally, note that all third party
expenses incurred in connection with the implementation of Sarbanes-Oxley 404
and relating to a given Business Unit, shall be included in the expenses of such
Business Unit.




--------------------------------------------------------------------------------

1 Defined as Operating Income from continuing operations as defined by U.S. GAAP
plus impairment, restructuring and other costs, stock option expenses, and
depreciation and amortization.
2 ROIC calculated as Operating Income from continuing operations as defined by
U.S.GAAP, excluding impairment, restructuring and other costs and stock option
expenses, divided by total assets excluding goodwill, less current liabilities,
plus funded debt (i.e., interest bearing debt) included in current liabilities.
Intercompany loans will be considered long-term debt for purposes of calculating
ROIC.
3 “Overall Company Performance” is defined as consolidated performance of ICO,
Inc. and its subsidiaries.
4 Termination for “Cause” shall mean termination for “Cause” as defined in the
employment agreement (if any) between the Company or its subsidiary and the
Business Unit President, and also shall mean termination of the Business Unit
President as a result of the Business Unit President’s violation of any
provision of the Company’s Code of Business Ethics.